Case 1:17-cv-00052-IMK-MJA Document 123-13 Filed 07/29/19 Page 1 of 10 PageID #:
                                     4632
Case 1:17-cv-00052-IMK-MJA Document 123-13 Filed 07/29/19 Page 2 of 10 PageID #:
                                     4633
Case 1:17-cv-00052-IMK-MJA Document 123-13 Filed 07/29/19 Page 3 of 10 PageID #:
                                     4634
Case 1:17-cv-00052-IMK-MJA Document 123-13 Filed 07/29/19 Page 4 of 10 PageID #:
                                     4635
Case 1:17-cv-00052-IMK-MJA Document 123-13 Filed 07/29/19 Page 5 of 10 PageID #:
                                     4636
Case 1:17-cv-00052-IMK-MJA Document 123-13 Filed 07/29/19 Page 6 of 10 PageID #:
                                     4637
Case 1:17-cv-00052-IMK-MJA Document 123-13 Filed 07/29/19 Page 7 of 10 PageID #:
                                     4638
Case 1:17-cv-00052-IMK-MJA Document 123-13 Filed 07/29/19 Page 8 of 10 PageID #:
                                     4639
Case 1:17-cv-00052-IMK-MJA Document 123-13 Filed 07/29/19 Page 9 of 10 PageID #:
                                     4640
Case 1:17-cv-00052-IMK-MJA Document 123-13 Filed 07/29/19 Page 10 of 10 PageID #:
                                     4641
